Exhibit 10.1

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is dated as of June     , 2013, and is made by and among UNITED REFINING
COMPANY, a Pennsylvania corporation (“United Refining”), UNITED REFINING COMPANY
OF PENNSYLVANIA, a Pennsylvania corporation (“United Refining of PA”), KIANTONE
PIPELINE CORPORATION, a New York corporation (“Kiantone”), COUNTRY FAIR, INC., a
Pennsylvania corporation (“Country Fair”), KWIK-FILL CORPORATION (“Guarantor”),
THE LENDERS PARTY TO THE CREDIT AGREEMENT (defined below), BANK OF AMERICA,
N.A., as Documentation Agent, and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrative Agent (“Administrative Agent”).

WITNESSETH:

WHEREAS, United Refining, United Refining of PA, Kiantone and Country Fair as
Borrowers (collectively, the “Borrowers”), Guarantor, PNC and the Lenders (as
defined in the Credit Agreement, the “Lenders”) are party to that certain
Amended and Restated Credit Agreement dated as of May 18, 2011 (as amended,
restated, supplemented or modified, the “Credit Agreement”);

WHEREAS, capitalized terms used herein shall have the meanings given to them in
the Credit Agreement;

WHEREAS, the Borrowers and the Guarantor have requested the Lenders permit
United Refining to extend the Expiration Date of the credit facility, amend the
pricing grid, and to make certain other amendments as set forth herein;

WHEREAS, the Lenders are willing to accommodate such request, subject to the
terms and conditions hereof.

NOW, THEREFORE, the parties hereto, and in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:

Definitions.

Defined terms used herein unless otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement, as amended by this Amendment.

The definition of Excluded Taxes set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:

“Excluded Taxes shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on



--------------------------------------------------------------------------------

account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.9.5 [Status of Lenders], except to the extent that such Foreign Lender
(or its assignor or seller of a participation, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 5.9.1 [Payments Free of Taxes] or (d) any Taxes imposed on any
“withholding payment” payable to such recipient as a result of the failure of
such recipient to satisfy the requirements set forth in the FATCA after
December 31, 2012.”

The definition of Expiration Date set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:

“Expiration Date shall mean, with respect to the Revolving Credit Commitments,
November 29, 2017.”

The definition of Official Body set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated as follows:

“Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).”

The following new definitions are hereby inserted in Section 1.1 of the Credit
Agreement in alphabetical order:

“Amendment No. 1 Closing Date shall mean June     , 2013.”

“Applicable Law shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Loan Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Official Body, and all
applicable orders, judgments and decrees of all courts and arbitrators.”



--------------------------------------------------------------------------------

“Compliance Authority shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) the U.S. Internal Revenue
Service, (f) the U.S. Justice Department, and (g) the U.S. Securities and
Exchange Commission.”

“Covered Entity shall mean each Borrower, each Borrower’s Affiliates and
Subsidiaries, all Guarantors, pledgors of Collateral, all owners of the
foregoing, and all brokers or other agents of any Borrower acting in any
capacity in connection with the Obligations.”

“FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.”

“Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, custodially detained or, to the
knowledge of any Loan Party, investigated, or receives an inquiry from
regulatory or law enforcement officials, in connection with any Anti-Terrorism
Law or any predicate crime to any Anti-Terrorism Law, or self-discovers facts or
circumstances implicating any aspect of its operations with the actual or
possible violation of any Anti-Terrorism Law.”

“Sanctioned Country shall mean a country subject to a sanctions program
maintained by any Compliance Authority.”

“Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.”

Amendment of Section 2.3 of the Credit Agreement. Section 2.3 [Commitment Fees]
of the Credit Agreement is hereby amended and restated as follows:

“2.3 Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrowers agree to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to 0.25% per annum (computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed) multiplied by the
average daily difference between the amount of (i) the Revolving Credit
Commitments (for purposes of this computation, PNC’s Swing Loans shall be deemed
to be borrowed amounts under its



--------------------------------------------------------------------------------

Revolving Credit Commitment) and (ii) the Revolving Facility Usage; provided,
however, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Commitment of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
each Payment Date.”

Amendment of Section 2.9.4.1 of the Credit Agreement. Subsection 2.9.4.1 of the
Credit Agreement is hereby amended and restated as follows:

“2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrowers
(i) in reimbursement of any payment made by the Issuing Lender or Administrative
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Administrative Agent, or (ii) in payment of
interest on such a payment made by the Issuing Lender or Administrative Agent
under such a Letter of Credit, the Administrative Agent on behalf of the Issuing
Lender will pay to each Lender, in the same funds as those received by the
Administrative Agent, the amount of such Lender’s Ratable Share of such funds,
except the Administrative Agent shall retain for the account of the Issuing
Lender the amount of the Ratable Share of such funds of any Lender that did not
make a Participation Advance in respect of such payment by the Issuing Lender
(and, to the extent that any of the other Lender(s) have funded any portion such
Defaulting Lender’s Participation Advance in accordance with the provisions of
Section 2.10, Administrative Agent will pay over to such non-Defaulting funding
Lenders a pro rata portion of the funds so withheld from such Defaulting
Lender).”

Amendment of Section 2.10 of the Credit Agreement. Section 2.10 [Defaulting
Lenders] of the Credit Agreement is hereby amended and restated as follows:

“2.10 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.10 so long as such Lender is
a Defaulting Lender.

(b) (i) except as otherwise expressly provided for in this Section 2.10,
Revolving Credit Loans shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Ratable
Share, and no Ratable Share of any Lender or any pro rata share of any Revolving
Credit Loans required to be advanced by any Lender shall be increased as a
result of any Lender being a Defaulting Lender. Amounts received in respect of



--------------------------------------------------------------------------------

principal of any type of Revolving Credit Loans shall be applied to reduce such
type of Revolving Credit Loans of each Lender (other than any Defaulting Lender)
holding a Revolving Commitment in accordance with their Ratable Share; provided,
that, Administrative Agent shall not be obligated to transfer to a Defaulting
Lender any payments received by Administrative Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Administrative
Agent. Administrative Agent may hold and, in its discretion, re-lend to a
Borrower the amount of such payments received or retained by it for the account
of such Defaulting Lender.

(ii) fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations (or
drawings under any Letter of Credit for which the Issuing Lender has not been
reimbursed) exist at the time such Lender becomes a Defaulting Lender, then:

(1) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(2) if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (1) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(3) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (2) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

(4) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (1) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and



--------------------------------------------------------------------------------

(5) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(1) or (2) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

so long as such Lender is a Defaulting Lender, PNC shall not be required to fund
any Swing Loans and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless such Issuing Lender is satisfied that the
related exposure and the Defaulting Lender’s then outstanding Letter of Credit
Obligations will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.10(b)(iii), and participating interests in any
newly made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(b)(iii)(1) (and such Defaulting Lender shall not participate
therein).

(c) A Defaulting Lender shall not be entitled to give instructions to
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the Loan Documents, and all amendments,
waivers and other modifications of this Agreement and the Loan Documents may be
made without regard to a Defaulting Lender and, for purposes of the definition
of “Required Lenders”, a Defaulting Lender shall not be deemed to be a Lender,
to have any outstanding Loans or a Ratable Share; provided, that this clause
(c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in Sections 11.1.1 [Increase
of Commitment] or 11.1.2 [Extension of Payment; Reduction of Principal Interest
or Fees; Modification of Terms of Payment] of this Agreement.

(d) Other than as expressly set forth in this Section 2.10, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify
Administrative Agent) and the other parties hereto shall remain unchanged.
Nothing in this Section 2.10 shall be deemed to release any Defaulting Lender
from its obligations under this Agreement and the Loan Documents, shall alter
such obligations, shall operate as a waiver of any default by such Defaulting
Lender hereunder, or shall prejudice PNC, in its capacity as Swing Loan lender
or any Lender may have against any Defaulting Lender as a result of any default
by such Defaulting Lender hereunder.



--------------------------------------------------------------------------------

(e) If (i) a Bankruptcy Event with respect to a parent company of any Lender
shall occur following the date hereof and for so long as such event shall
continue, or (ii) PNC or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, PNC shall not be
required to fund any Swing Loan and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless PNC or the Issuing Lender,
as the case may be, shall have entered into arrangements with the Borrowers or
such Lender, satisfactory to PNC or the Issuing Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

(f) In the event that the Administrative Agent, the Borrowers, PNC and the
Issuing Lender agree in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.”

Amendment of Section 4.4.2 of the Credit Agreement. Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] of the Credit Agreement is hereby
amended and restated as follows:

“4.4.2 Illegality; Increased Costs; Deposits Not Available. Notwithstanding any
other provision hereof, if at any time any Lender shall have determined that:

(i) any Applicable Law, treaty, regulation or directive, or any change therein
or in the interpretation or application thereof, including without limitation
any Change in Law, shall make it unlawful for Lenders or any Lender (for
purposes of this Section 4.4.2, the term “Lender” shall include any Lender and
the office or branch where any Lender or any Person controlling such Lender
makes or maintains any Loans subject to the LIBOR Rate) to make or maintain its
Loans subject to the LIBOR Rate, or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].”



--------------------------------------------------------------------------------

Amendment of Section 4.4.3 of the Credit Agreement. Section 4.4.3
[Administrative Agent’s and Lenders’ Rights] of the Credit Agreement is hereby
amended and restated as follows:

“4.4.3 Administrative Agent’s and Lenders’ Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given the obligation of Lenders (or such affected Lender) to make
Loans subject to the LIBOR Rate hereunder shall forthwith be cancelled and
Borrowers shall, if any affected Loans subject to the LIBOR Rate are then
outstanding, promptly upon request from Administrative Agent, either pay all
such affected Loans subject to the LIBOR Rate or convert such affected Loans
subject to the LIBOR Rate into loans of another type. If at any time the
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrowers have previously notified the Administrative Agent of its
selection of, conversion to or renewal of a LIBOR Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Lender notifies the
Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrowers shall, subject to each
Borrower’s indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrowers of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date. A certificate as to any additional amounts payable pursuant to this
section submitted by Lenders to Borrowers shall be conclusive absent manifest
error.”

Amendment of Section 5.8.1 of Credit Agreement. Section 5.8.1 [Increased Costs]
of the Credit Agreement is hereby amended and restated as follows:

“5.8.1 Increased Costs. In the event that any Applicable Law or any Change in
Law or compliance by any Lender (for purposes of this Section 5.8.1, the term
“Lender” shall include Administrative Agent, PNC, in its capacity as Swing Loan
lender, any Issuing Lender or Lender and any corporation or bank controlling
Administrative Agent, PNC, in its capacity as Swing Loan lender, any Lender or
Issuing Lender and the office or branch where Administrative Agent, PNC, in its
capacity as Swing Loan lender, any Lender or Issuing Lender (as so defined)
makes or maintains any Loans subject to the LIBOR Rate) with any request or
directive (whether or not having the force of law) from any Official Body,
shall:

(a) subject Administrative Agent, PNC, in its capacity as Swing Loan lender, any
Lender or Issuing Lender to any Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Loan subject to the LIBOR Rate, or change the basis of taxation of payments to
Administrative Agent, PNC, in its capacity as Swing Loan lender, such Lender or
Issuing Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 5.9 [Taxes] and the imposition of, or any change in the rate
of, any Excluded Tax payable by Administrative Agent, PNC, in its capacity as
Swing Loan lender, such Lender or the Issuing Lender);



--------------------------------------------------------------------------------

(b) impose, modify or deem applicable any reserve, special deposit, assessment,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits in or for the account of, advances or loans by, or other credit
extended by, any office of Administrative Agent, PNC, in its capacity as Swing
Loan lender, Issuing Lender or any Lender, including pursuant to Regulation D of
the Board of Governors of the Federal Reserve System; or

(c) impose on Administrative Agent, PNC, in its capacity as Swing Loan lender,
any Lender or Issuing Lender or the London interbank LIBOR market any other
condition, loss or expense (other than Taxes) affecting this Agreement or any
Loan Document or any Loans made by any Lender, or any Letter of Credit or
participation therein;

and the result of any of the foregoing is to increase the cost to Administrative
Agent, PNC, in its capacity as Swing Loan lender, any Lender or Issuing Lender
of making, converting to, continuing, renewing or maintaining its Loans
hereunder by an amount that Administrative Agent, PNC, in its capacity as Swing
Loan lender or such Lender or Issuing Lender deems to be material or to reduce
the amount of any payment (whether of principal, interest or otherwise) in
respect of any of the Loans by an amount that Administrative Agent, PNC, in its
capacity as Swing Loan lender or such Lender or Issuing Lender deems to be
material, then, in any case Borrowers shall promptly pay Administrative Agent,
PNC, in its capacity as Swing Loan lender or such Lender or Issuing Lender, upon
its demand, such additional amount as will compensate Administrative Agent, PNC,
in its capacity as Swing Loan lender or such Lender or Issuing Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the LIBOR
Rate, as the case may be. Administrative Agent, PNC, in its capacity as Swing
Loan lender or such Lender or Issuing Lender shall certify the amount of such
additional cost or reduced amount to the Borrowers, and such certification shall
be conclusive absent manifest error.”



--------------------------------------------------------------------------------

Amendment of Section 5.8.2 of the Credit Agreement. Section 5.8.2 [Capital
Requirements] of the Credit Agreement is hereby amended and restated as follows:

“5.8.2 Capital Requirements.

In the event that Administrative Agent, PNC, in its capacity as Swing Loan
lender or any Lender shall have determined that any Applicable Law or guideline
regarding capital adequacy, or any Change in Law or any change in the
interpretation or administration thereof by any Official Body, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by Administrative Agent, PNC, in its capacity as Swing Loan lender,
Issuing Lender or any Lender (for purposes of this Section 5.8.2, the term
“Lender” shall include Administrative Agent, PNC, in its capacity as Swing Loan
lender, Issuing Lender or any Lender and any corporation or bank controlling
Administrative Agent, PNC, in its capacity as Swing Loan lender or any Lender
and the office or branch where Administrative Agent, PNC, in its capacity as
Swing Loan lender or any Lender (as so defined) makes or maintains any Loans
subject to the LIBOR Rate) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Administrative Agent, PNC, in its capacity as Swing Loan lender or any
Lender’s capital as a consequence of its obligations hereunder (including the
making of any Swing Loans) to a level below that which Administrative Agent,
PNC, in its capacity as Swing Loan lender or such Lender could have achieved but
for such adoption, change or compliance (taking into consideration
Administrative Agent’s, PNC’s, in its capacity as Swing Loan lender, and each
Lender’s policies with respect to capital adequacy) by an amount deemed by
Administrative Agent, PNC, in its capacity as Swing Loan lender or any Lender to
be material, then, from time to time, Borrowers shall pay upon demand to
Administrative Agent, PNC, in its capacity as Swing Loan lender or such Lender
such additional amount or amounts as will compensate Administrative Agent, PNC,
in its capacity as Swing Loan lender or such Lender for such reduction. In
determining such amount or amounts, Administrative Agent, PNC, in its capacity
as Swing Loan lender or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 5.8.2 shall be available to
Administrative Agent, PNC, in its capacity as Swing Loan lender and each Lender
regardless of any possible contention of invalidity or inapplicability with
respect to the Applicable Law, rule, regulation, guideline or condition.

(b) A certificate of Administrative Agent, PNC, in its capacity as Swing Loan
lender or such Lender setting forth such amount or amounts as shall be necessary
to compensate Administrative Agent, PNC, in its capacity as Swing Loan lender or
such Lender with respect to Section 5.8.2(a) hereof when delivered to the
Borrowers shall be conclusive absent manifest error.”



--------------------------------------------------------------------------------

Amendment of Section 5.9 of the Credit Agreement. Section 5.9 [Taxes] of the
Credit Agreement is hereby amended and restated as follows:

“5.9 Taxes.

5.9.1 Payments Free of Taxes. Any and all payments by or on account of any
Obligations hereunder or under any Loan Document shall be made free and clear of
and without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrowers shall be required by Applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, PNC, in its capacity as Swing Loan
lender, Lender, Issuing Lender or Participant, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall
timely pay the full amount deducted to the relevant Official Body in accordance
with Applicable Law.

5.9.2 Payment of Other Taxes by the Borrowers. Without limiting the provisions
of Section 5.9.1 above, the Borrowers shall timely pay any Other Taxes to the
relevant Official Body in accordance with Applicable Law.

5.9.3 Indemnification by the Borrowers. Each Borrower shall indemnify
Administrative Agent, PNC, in its capacity as Swing Loan lender, each Lender,
and the Issuing Lender, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Administrative Agent, PNC, in its capacity as Swing Loan
lender, such Lender, or the Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Official Body. A certificate as to
the amount of such payment or liability delivered to the Borrowers by any
Lender, PNC, in its capacity as Swing Loan lender, or the Issuing Lender (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of PNC, in its capacity as Swing Loan lender, a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

5.9.4 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Official Body, the
Borrowers shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.



--------------------------------------------------------------------------------

5.9.5 Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or under any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any Loan
Document shall deliver to the Borrowers (with a copy to Administrative Agent),
at the time or times prescribed by Applicable Law or reasonably requested by the
Borrowers or Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Notwithstanding
the submission of such documentation claiming a reduced rate of or exemption
from U.S. withholding tax, Administrative Agent shall be entitled to withhold
United States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under §1.1441-7(b) of the United States Income
Tax Regulations or other Applicable Law. Further, Administrative Agent is
indemnified under §1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender, Issuing Lender or assignee or
participant of a Lender or Issuing Lender for the amount of any tax it deducts
and withholds in accordance with regulations under §1441 of the Code. In
addition, any Lender, if requested by the Borrowers or Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowers or Administrative Agent as will enable the
Borrowers or Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that any Borrower is
resident for tax purposes in the United States of America, any Foreign Lender
(or other Lender) shall deliver to the Borrowers and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender (or other Lender) becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrowers or
the Administrative Agent, but only if such Foreign Lender (or other Lender) is
legally entitled to do so), whichever of the following is applicable:

(i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) two (2) duly completed valid originals of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B)



--------------------------------------------------------------------------------

of the Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) two duly completed valid originals of IRS Form
W-8BEN,

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or

(v) to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Administrative Agent two (2) originals of an IRS Form W-9 or any other
form prescribed by Applicable Law demonstrating that such Lender is not a
Foreign Lender.

5.9.6 Delivery of Certificate. If a payment made to a Lender, PNC, in its
capacity as Swing Loan lender, Participant, Issuing Lender, or Administrative
Agent under any Loan Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Person fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, PNC, in its capacity as Swing Loan
lender, Participant, Issuing Lender, or Administrative Agent shall deliver to
the Administrative Agent (in the case of PNC, in its capacity as Swing Loan
lender, a Lender, Participant or Issuing Lender) and the Borrowers (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (B) other documentation
reasonably requested by the Administrative Agent or any Borrower sufficient for
Administrative Agent and the Borrowers to comply with their obligations under
FATCA and to determine that PNC, in its capacity as Swing Loan lender, such
Lender, Participant, Issuing Lender, or Administrative Agent has complied with
such applicable reporting requirements.

5.9.7 Delivery of Receipt. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Official Body, the
Borrowers shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.”

Amendment of Section 9.1.3 of the Credit Agreement. Section 9.1.3 [Breach of
Negative Covenants or Visitation Rights] of the Credit Agreement is hereby
amended and restated as follows:

“9.1.3 Breach of Negative Covenants, Visitation Rights or Anti-Money Laundering
Covenants. Any of the Loan Parties shall default in the observance or
performance of any covenant contained in Section 8.1.5 [Visitation Rights],
Section 8.2 [Negative Covenants], or Section 11.18 [Anti-Money
Laundering/International Trade Law Compliance];”



--------------------------------------------------------------------------------

Amendment of Article 9 of Credit Agreement. Article 9.1 [Events of Default] of
the Credit Agreement is hereby amended to add the following new Section 9.1.12
immediately following Section 9.1.11:

“9.1.12 Reportable Compliance Event. The occurrence of any Reportable Compliance
Event, or any Borrower’s failure to immediately report a Reportable Compliance
Event in accordance with Section 11.18 [Anti-Money Laundering/International
Trade Law Compliance] hereof.”

Amendment of Section 11.16 of the Credit Agreement. Section 11.16 [USA PATRIOT
Act Notice] of the Credit Agreement is hereby amended and restated as follows:

“11.16 Certifications from Banks and Participants; USA PATRIOT Act.

(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within 10 days after the Amendment No. 1
Closing Date, and (2) as such other times as are required under the USA PATRIOT
Act.

(b) The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time to time request, and Borrower shall provide to Lender, Borrower’s
name, address, tax identification number and/or such other identifying
information as shall be necessary for Lender to comply with the USA PATRIOT Act
and any other Anti-Terrorism Law.”

Amendment of Article 11 of Credit Agreement. Article 11 [MISCELLANEOUS] of the
Credit Agreement is hereby amended to add the following new Section 11.18
immediately following Section 11.17:

“11.18 Anti-Money Laundering/International Trade Law Compliance. Each Borrower
represents and warrants to the Administrative Agent, as of the date of this
Agreement, the date of each Loan, the date of any renewal, extension or
modification of this Agreement, and at all times until this Agreement has been
terminated and all Obligations have been indefeasibly paid in full, that: (a) no
Covered Entity (i) is a



--------------------------------------------------------------------------------

Sanctioned Person; (ii) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person; or (iii) does business in
or with, or derives any of its operating income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(b) the Loans will not be used to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (c) the funds used to repay the
Obligations are not derived from any unlawful activity; and (d) each Covered
Entity is in compliance with, and no Covered Entity engages in any dealings or
transactions prohibited by, any laws of the United States, including but not
limited to any Anti-Terrorism Laws. The Borrowers covenant and agree that they
shall immediately notify the Administrative Agent in writing upon the occurrence
of a Reportable Compliance Event.”

Schedules. Schedule 1.1(A) – Pricing Grid, of the Credit Agreement shall be
amended and restated in its entirety as set forth in Schedule 1.1(A) to this
Amendment.

Conditions to Effectiveness of Amendment of the Credit Agreement and Related
Matters.

The effectiveness of this Amendment shall be subject to each of the following
conditions precedent:

Execution and Delivery of Amendment. The Borrowers, the Guarantor and the
Lenders shall have executed and delivered to the Administrative Agent this
Amendment by their duly authorized representatives.

Corporate Documents. Each Loan Party shall have delivered to the Administrative
Agent for the benefit of each Lender a certificate dated the effective date of
this Amendment and signed by the Secretary or an Assistant Secretary of each of
the Loan Parties, certifying as appropriate as to:

all action taken by each Loan Party in connection with this Amendment and the
other Loan Documents;

the names of the officer or officers authorized to sign this Amendment and the
other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Amendment and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely; and

copies of its organizational documents, including its articles or certificate of
incorporation and bylaws, as in effect on the date of this Amendment certified
by the appropriate state official where such documents are filed in a state
office (or, in the event that no change has been made to such organizational
documents previously delivered to the Administrative Agent, so certified by the
Secretary or Assistant Secretary of such Loan Party).



--------------------------------------------------------------------------------

Fees and Expenses. The Borrower has paid, or caused to be paid all fees, costs
and expenses payable to the Administrative Agent or for which the Administrative
Agent is entitled to be reimbursed, to the extent invoiced, including but not
limited to the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

Representations and Warranties; No Defaults.

The representations and warranties of the Loan Parties contained in Article 6 of
the Credit Agreement shall be true and accurate with the same effect as though
such representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and the Loan Parties shall have
performed and complied with all covenants and conditions under the Loan
Documents and hereof; no Event of Default or Potential Default under the Credit
Agreement and the other Loan Documents shall have occurred and be continuing or
shall exist; and by their execution and delivery of this Amendment, the
Borrowers and the Guarantor certify as to the accuracy of such matters.

Force and Effect.

Except as otherwise expressly modified by this Amendment, the Credit Agreement
is hereby ratified and confirmed and shall remain in full force and effect after
the date hereof. Each Loan Party hereby acknowledges that the Guaranty, the
Intercompany Subordination Agreement, and the Security Agreement: (a) continue
in full force and effect, and (b) relate to the obligations of each Loan Party
under the Agreement and the other Loan Documents as increased pursuant to this
Amendment. Each Loan Party further (i) acknowledges that the Obligations of the
Loan Parties under the Agreement, are Guarantied Obligations under the Guaranty,
Debt under the Security Agreement, Senior Debt under the Intercompany
Subordination Agreement, and (ii) confirms its obligations under each of the
foregoing Loan Documents. The guaranties, security interests, pledges, covenants
and agreements set forth in the Loan Documents are hereby made and granted to
secure the obligations under the Agreement as if the same were made, increased
or granted on the date hereof; and, each Loan Party hereby agrees that from the
date hereof and so long as any Loan or any Commitment of any Lender shall remain
outstanding and until the payment in full of the Loans and the Notes, the
expiration of all Letters of Credit, and the performance of all other
obligations of Loan Parties under the Loan Documents, such Loan Party shall
perform, comply with, and be subject to and bound by each of the terms and
provisions of the Agreement, Guaranty, Intercompany Subordination Agreement,
Security Agreement, and each of the other Loan Documents jointly and severally
with the other parties thereto. Each Loan Party hereby makes, affirms, and
ratifies in favor of the Lenders and the Administrative Agent the Credit
Agreement, Guaranty, Intercompany Subordination Agreement, the Security
Agreement, and each of the other Loan Documents to which it is a party given by
it to Administrative Agent and any of the Lenders.

Governing Law.

This Amendment shall be deemed to be a contract under the laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.



--------------------------------------------------------------------------------

Effective Date.

This Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date on which all conditions set forth in Section 15 hereof
have been satisfied.

Administrative Agent’s Expenses.

Upon demand the Borrowers shall pay all costs and expenses of the Administrative
Agent in connection with this Amendment, including without limitation,
reasonable fees of the Administrative Agent’s counsel in connection with this
Amendment.

Counterparts.

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and all such counterparts
shall together constitute one and the same instrument. Delivery by telecopy or
electronic portable document format (i.e., “pdf”) transmission of executed
signature pages hereof from one party hereto to another party hereto shall be
deemed to constitute due execution and delivery by such party; provided, however
that any Person making delivery by telecopy or electronic portable document
format shall promptly deliver an executed original of the same to the
Administrative Agent.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto by their duly authorized officers have
executed this Amendment as of the day and year first written above.

 

BORROWERS: UNITED REFINING COMPANY By:  

 

Name:  

John A. Catsimatidis

Title:  

Chairman of the Board & Chief Executive

UNITED REFINING COMPANY OF PENNSYLVANIA By:  

 

Name:  

John A. Catsimatidis

Title:  

Chairman of the Board & Chief Executive

KIANTONE PIPELINE CORPORATION By:  

 

Name:  

John A. Catsimatidis

Title:  

Chairman of the Board & Chief Executive

COUNTRY FAIR, INC. By:  

 

Name:  

John A. Catsimatidis

Title:  

Chairman of the Board & Chief Executive



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS: KWIK-FILL CORPORATION By:  

 

Name:  

John A. Catsimatidis

Title:  

Chairman of the Board & Chief Executive

UNITED BIOFUELS, INC. By:  

 

Name:  

John A. Catsimatidis

Title:  

Chairman of the Board & Chief Executive



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

ADMINISTRATIVE AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:  

 

Name:  

James M. Steffy

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A., individually and as Documentation Agent By:  

 

Name:  

H. Michael Wills

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

MANUFACTURERS AND TRADERS TRUST COMPANY By:  

 

Name:  

Jon Werbitsky

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK LEUMI, USA By:  

 

Name:  

John Koenigsberg

Title:  

Senior Vice President

By:  

 

Name:  

Iris Steinhardt

Title:  

Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level

  

Average Excess Availability

   Letter of
Credit Fee     Revolving Credit
Base Rate Spread     Revolving Credit
LIBOR Rate Spread  

I

   Greater than $110,000,000      2.25 %      0.75 %      2.25 % 

II

   Greater than or equal to $40,000,000 but less than $110,000,000      2.75 % 
    1.25 %      2.75 % 

III

   Less than $40,000,000      3.25 %      1.75 %      3.25 % 

For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate the Applicable Margin and the Applicable Letter of Credit Fee
Rate shall be determined based upon Schedule 1.1(A) above; provided, however the
Applicable Margin and the Letter of Credit Fee shall be recomputed as of the end
of each fiscal quarter ending after the Closing Date based on the Average Excess
Availability as of such quarter-end. Any increase or decrease in the Applicable
Margin or the Letter of Credit Fee computed as of a quarter end shall be
effective on the date on which the Quarterly Compliance Certificate evidencing
such computation is due to be delivered under Sections 8.3.1 and 8.3.3.